Case 1:18-cv-03655-ER Document 243 Filed 05/24/21 Page 1 of 4
Case 1:18-cv-03655-ER Document 243 Filed 05/24/21 Page 2 of 4
Case 1:18-cv-03655-ER Document 243 Filed 05/24/21 Page 3 of 4
         Case 1:18-cv-03655-ER Document 243 Filed 05/24/21 Page 4 of 4




      IT IS SO STIPULATED.

New York, New York                       Los Angeles, California
May 24, 2021                             May 24, 2021



Lawrence P. Eagel                        Michael C. Tu (admitted pro hac vice)
Marion C. Passmore                       Orrick, Herrington & Sutcliffe LLP
Melissa A. Fortunato                     777 South Figueroa Street, Suite 3200
Bragar Eagel & Squire, P.C.              Los Angeles, California 90017
810 Seventh Avenue, Suite 620            Telephone: (213) 612-2433
New York, New York 10019                 mtu@orrick.com
Telephone: (212) 308-5858
eagel@bespc.com                          William J. Foley
passmore@bespc.com                       Orrick, Herrington & Sutcliffe LLP
fortunato@bespc.com                      51 West 52nd Street
                                         New York, New York 10019
Counsel for Lead Plaintiff               Telephone: (212) 506-5124
                                         wfoley@orrick.com

                                         Counsel for Defendants

      IT SO ORDERED:


______________________________________
      Edgardo Ramos, U.S.D.J.
